In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated October 22, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint, and denied their cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of its entitlement to judgment as a matter of law by presenting proof that it did not create, or have actual or constructive notice of, the defective condition which allegedly caused the plaintiff Carlos Albiero to fall (see, Faricelli v TSS Seedman's, 94 NY2d 772; Kennedy v Wegmans Food Mkts., 90 NY2d 923; Safarian v Blavatnik, 273 AD2d 217).
Since the plaintiffs failed to proffer any admissible evidence that the defendant created or had actual or constructive notice of the dangerous condition, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint and denied their cross motion (see, Pinto v Little Fish Corp., 273 AD2d 63; Safarian v Blavatnik, supra; Seneglia v FPL Foods, 273 AD2d 221; Capra v Waldbaum’s Inc., 272 AD2d 497; Smith v May Dept. Store, Co., 270 AD2d 870; Birthwright v Mid-City Sec., 268 AD2d 401). Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.